COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                    §
 IN RE:                                                           No. 08-19-00119-CV
                                                    §
 WALTER L. BOYAKI,                                          AN ORIGINAL PROCEEDING
 INDIVIDUALLY AND AS                                §
 REPRESENTATIVE OF BOYAKI                                          IN MANDMAUS
 FAMILY TRUST,                                      §

 RELATORS.                                          §

                                                    §

                                                    §

                                         JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Alyssa G. Perez, Judge of the 210th District Court of El Paso, Texas and concludes

that Relators’ petition for writ of mandamus should be conditionally granted. We therefore direct

the trial court to set aside the April 9, 2019 amended order granting Defendants’ motion to abate

and ordering Relators to file an amended petition joining Brother Edwin Gallagher and Brother

Richard Fish as defendants, in accordance with the opinion of this Court. The writ of mandamus

will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2019.

                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.